Citation Nr: 0616614	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-33 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to open a 
claim of service connection for spondylosis, L-5 both sides 
with spina bifida occulta S-1.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to July 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A hearing was held in before the undersigned Veterans Law 
Judge in March 2006.  A transcript is of record.


FINDINGS OF FACT

1.  The RO denied service connection for spondylosis, L-5 
both sides with spina bifida occulta S-1 in an April 1980 
decision; the veteran did not appeal.

2.  Evidence received since the April 1980 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

1.  The April 1980 decision denying service connection for 
spondylosis, L-5 both sides with spina bifida occulta S-1 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1100 (2005).

2.  Evidence received since the April 1980 rating decision is 
not new and material; does not relate to an unestablished 
fact necessary to substantiate the claim, and is not of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran's claim was received in October 
2003.  In correspondence dated in November 2003, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection and the evidence necessary to 
reopen a claim for service connection.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in March 2006.

In the case of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Such notice was provided to the veteran in 
November 2003 and March 2006 RO correspondence.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran only identified VA treatment for the disability on 
appeal, and these records have been obtained and associated 
with the claims file.  The veteran has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  

The veteran's original service connection claim for 
spondylosis, L-5 both sides with spina bifida occulta S-1 was 
denied by a rating decision in April 1980 because there was 
no evidence showing that his congenital back disorder was 
aggravated by military service.  The veteran failed to appeal 
the decision.  As such, the April 1980 decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1100 (2005).

In October 2003, the veteran submitted a request to reopen 
his claim for service connection for spondylosis; L-5 both 
sides with spina bifida occulta S-1.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

'New' evidence means evidence not previously submitted to 
agency decision makers.  'Material' evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
the current disability, was incurred during active service, 
or if preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.

Congenital or developmental defects are not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits.  
38 C.F.R. § 3.303(c).  However, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the defects, in service, 
constituted aggravation of the condition.

The evidence of record at the time of the April 1980 RO 
decision included service medical records and a March 1980 VA 
examination.  The veteran's service medical records show the 
veteran entered service with no reported back pain or back 
conditions.  The first complaint of back pain was in February 
1979, with the pain being in the C-3/4 region.  He was seen 
again in May 1979, with complaints of low back pain of 
several weeks' duration.  The notes indicate he was seen by a 
local medical doctor and given lumbosacral support and told 
he had abnormal x-rays.  The physical examination revealed 
moderate lumbar paravertebral spasm and sciatica with much 
tenderness radiating into the back.  The assessment was 
lumboscacral strain with much psychological overlay.  He was 
prescribed medication and bed rest.  Subsequent x-rays showed 
bilateral spondylosis of L-5 and spina bifida, otherwise 
unremarkable.  The pedicles, intervertebral spaces, 
sacroiliac joints and sacral foraminae appeared intact.  The 
lumbar spine was otherwise normal.  A June 1979 clinical 
record indicated the veteran had spondylosis of L-5, without 
spondylolithesis, symptomatic after a routine tour of duty.  

In July 1979 the Naval Medical Board, conducted a physical 
examination and review of the veteran's medical history.  X-
rays showed spina bifida present in the first sacral segment 
and bilateral spondylolysis of L-5 vertebra, both, existing 
prior to entry.  He was thereafter medically discharged from 
service.  The Medical Board stressed that the veteran gave no 
history of significant fall, injury, or blow being received 
to the lower back while on duty.  He was found to unfit for 
further Naval service for reason of physical disability which 
was neither incurred nor aggravated by a period of active 
military service.  

During the March 1980 VA examination, the veteran indicated 
he had constant pain in his back which worsened whenever he 
attempted to pick up heavy weight.  The diagnosis was 
spondylosis, L-5 both sides, with spina bifida occulta at S-
1.  The examiner further noted that as the veteran did not 
have any injury in service, the condition was congenital and 
his back pain directly connected to the condition.  The 
February 1980 medical report accompanying the examination 
indicated the veteran had not received private medical care 
since his discharge in July 1979.  

In connection with his October 2003 claim, the veteran 
submitted duplicates of his service medical records, which 
was neither new nor material.  He did not provide any further 
evidence in response to a November 2003 RO notice which 
explained the need for new and material evidence.  As a 
result, in a March 2004 rating decision the RO denied to 
reopen the veteran's claim for his back disorder.  The rating 
decision explained in further detail, what evidence would be 
considered new and material.  The veteran filed a notice of 
disagreement and at this point proffered evidence consisting 
of a letter from his father and VA outpatient treatment 
records dating from October 2003 to July 2004.  In a July 
2004 statement of the case, the RO reopened the claim for 
consideration, and denied the claim on the merits.

The Board finds that although the RO, in effect, reopened and 
re-adjudicated the veteran's claim of service connection, the 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b), to review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The April 2004 lay statement of the veteran's father was to 
the effect that the veteran's back disorder was present at 
birth; that the veteran never complained of back pain prior 
to service; and that he had spinal fusion surgery after 
service.  The Board finds that nearly all of these statements 
are redundant and cumulative of contentions considered by the 
RO in 1980, with the exception of evidence of spinal fusion 
surgery.  The service medical records indicated that he 
entered service with no history of back trouble and the Naval 
Medical Evaluation Board and the VA examiner had previously 
diagnosed him with a congenital back disorder present at 
birth.  The RO considered this evidence at the time of the 
initial adjudication.  Moreover, the statements do not relate 
to an unestablished fact necessary to substantiate the 
veteran's claim; specifically, that the congenital back 
disorder was aggravated by military service.

The evidence regarding spinal fusion surgery can be analyzed 
in conjunction with the October 2003 to July 2004 VA 
outpatient treatment records.  These records also show a 
reported history of spinal fusion surgery post-service.  They 
also include x-rays providing diagnoses of spondylosis at L-
5, with no appreciable spondylolisthesis; degenerative joint 
disease of the lumbar spine; chronic low back pain; and 
degenerative osteoarthritis with disc protrusion and mild 
degree of extrusion of L4-L5.  

This evidence is new, in that it was not previously 
considered by the RO in 1980.  However, the Board finds that 
it is not material because when considered with previous 
evidence of record it does not relate to an unestablished 
fact necessary to substantiate the veteran's claim that the 
congenital disorder was aggravated by military service.  
Evidence of spinal fusion surgery merely shows that the 
veteran received treatment to correct a congenital back 
disorder.  Moreover, the outpatient records indicate this 
spinal fusion surgery was performed nearly fifteen years 
after the veteran left service, which due to the extended 
length of time elapsed, would not suggest that military 
service aggravated his condition.  They also reflect 
treatment for a back condition, with no nexus opinions or 
evidence to suggest the aggravation of the congenital 
disorder, and thus do not raise a reasonable possibility of 
substantiating the claim.

On the basis of the foregoing, the Board finds that the 
evidence added to the claims file since April 1980 does not 
include evidence that is both new and material, and thus does 
not warrant that the veteran's service connection claim, for 
spondylosis, L-5 both sides with spina bifida occulta S-1, be 
reopened and reconsidered on the merits.  


ORDER

New and material evidence was not submitted, the claim for 
entitlement to service connection for spondylosis, L-5 both 
sides with spina bifida occulta S-1 is not reopened.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


